Filed 8/9/21 N.R. v. Shapouri CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 N.R.,                                                              D076017

           Plaintiff and Respondent,
                                                                    (Super. Ct. No.
           v.                                                        37-2019-00006399-CU-HR-CTL)

 FERNANDO SHAPOURI,                                                 ORDER MODIFYING OPINION
                                                                    AND DENYING REHEARING
           Defendant and Appellant.
                                                                    [NO CHANGE IN THE
                                                                    JUDGMENT]


THE COURT:

         It is ordered that the opinion filed on July 19, 2021, be modified as
follows:
         In the opening paragraph, which begins on page 1 and concludes on
page 2, the words “Shapouri’s prior” are replaced with “N.R.’s” so that the
phrase “(3) the judge did not fully disclose a conflict of interest arising from
his acquaintance with Shapouri’s prior counsel,” is changed to “(3) the judge
did not fully disclose a conflict of interest arising from his acquaintance with
N.R.’s counsel,” so that the paragraph now reads:
             This court has nevertheless discerned from his brief the following
      contentions: (1) insufficient evidence supported the granting of the
      restraining order; (2) the court lacked jurisdiction to resolve this matter
      as Shapouri lives in Los Angeles, N.R.’s telephone number had a Palo
      Alto area code, and no evidence showed she was in San Diego during
      any of the alleged telephone contacts; (3) the judge did not fully disclose
      a conflict of interest arising from his acquaintance with N.R.’s
      counsel, therefore “the evidence amalgamates frame up, conspiracy by
      obstruction of justice, violations of liberty and due process, all the while
      contributing to tyrannical malicious prosecution and inconsistent
      verdict”; and (4) the court further violated Shapouri’s constitutional
      right to due process because N.R.’s mother was not present at the
      motion hearing.

      There is no change in the judgment.
      The petition for rehearing is denied.



                                                          HALLER, Acting P. J.

Copies to: All parties




                                        2
Filed 7/19/21 N.R. v. Shapouri CA4/1 (unmodified opinion)


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 N.R.,                                                                D076017

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No.
                                                                       37-2019-00006399-CU-HR-CTL)
 FERNANDO SHAPOURI,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Matthew Brower, Judge. Affirmed.
         Fernando Shapouri, in pro. per.; Law Office of Corey Evan Parker and
Corey Evan Parker, for Defendant and Appellant.
         N.R., in pro. per.; Bernal Law and Pedro Bernal for Plaintiff and
Respondent.
         Fernando Shapouri, who is self-represented, appeals from the court’s
order granting respondent N.R.’s request for a civil harassment restraining
order (Code of Civ. Proc.,1 § 527.6) protecting herself and her mother against


1        Undesignated statutory references are to the Code of Civil Procedure.
him. Shapouri’s brief does not contain clearly stated arguments for reversal
supported by citations to legal authority and the record. This court has
nevertheless discerned from his brief the following contentions: (1)
insufficient evidence supported the granting of the restraining order; (2) the
court lacked jurisdiction to resolve this matter as Shapouri lives in Los
Angeles, N.R.’s telephone number had a Palo Alto area code, and no evidence
showed she was in San Diego during any of the alleged telephone contacts; (3)
the judge did not fully disclose a conflict of interest arising from his
acquaintance with Shapouri’s prior counsel, therefore “the evidence
amalgamates frame up, conspiracy by obstruction of justice, violations of
liberty and due process, all the while contributing to tyrannical malicious
prosecution and inconsistent verdict”; and (4) the court further violated
Shapouri’s constitutional right to due process because N.R.’s mother was not
present at the motion hearing. We affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      N.R. made the following allegations in a petition for a civil harassment
restraining order: Shapouri was a high school acquaintance, and they never
had a romantic or sexual relationship. On November 2, 2018, Shapouri left
her a voicemail in which he was “talking about ‘ejaculating in a copy machine
at work’ and making other inappropriate sexual remarks.” On December 2,
2018, Shapouri telephoned N.R.’s business partner and left a voicemail
message stating, “[N.R.] is screwing up and she needs to come after [me]
instead of making another mistake in her life . . . then [me and N.R.] can
argue and make out like in Top Gun.”
      Around December 17, 2018, Shapouri disparaged N.R. and her business
via her friends’ social media.




                                        2
      On February 2, 2019, Shapouri wrote in a text message to N.R.: “[F]or
every action there is a reaction,” and “[i]f you keep shading me, see what
happens.” Shapouri added that he was “writing a book for sure. What’s in it
and how it ends, only time will tell, but remembering every shitting [sic]
thing, especially you.”
      On February 3, 2019, Shapouri told N.R. via text message, “the
problem is that your brain is so damn thin because you just keep caught up
in a narrow scope [sic].” Although N.R. told Shapouri to stop texting her, he
refused, replying, “I want to come see you.” He later sent her a message
accusing her of “doing drugs and prostituting.”
      The hearing on the restraining order petition was unreported. The
court’s minute order states the judge initially granted Shapouri’s motion and
recused himself because of his prior relationship with Shapouri’s attorney.
However, the attorney informed the court Shapouri “has decided to proceed in
pro. per.” The court then heard the matter.
      The court stated in a minute order that it reviewed voicemail messages
N.R. submitted, along with photographs, text messages, screenshots and
other materials that Shapouri submitted. The court found that N.R. had
“met the high burden of proof that is required” and proven the case by clear
and convincing evidence; therefore, it granted the restraining order for five
years.
                                DISCUSSION
      Section 527.6 permits a court to issue a protective order against a
person who has engaged in “harassment” (§ 527.6, subd. (a); see R.D. v. P.M.
(2011) 202 Cal.App.4th 181, 188-189), which it defines as “unlawful violence,
a credible threat of violence, or a knowing and willful course of conduct
directed at a specific person that seriously alarms, annoys, or harasses the


                                       3
person, and that serves no legitimate purpose. The course of conduct must be
such as would cause a reasonable person to suffer substantial emotional
distress, and must actually cause substantial emotional distress to the
petitioner.” (§ 527.6, subd. (b)(3).) “Course of conduct” is defined as a
“pattern of conduct composed of a series of acts over a period of time, however
short, evidencing a continuity of purpose, including following or stalking an
individual, making harassing telephone calls to an individual, or sending
harassing correspondence to an individual by any means, including, but not
limited to, the use of . . . computer email. Constitutionally protected activity
is not included within the meaning of ‘course of conduct.’ ” (§ 527.6, subd.
(b)(1).) Before imposing a protective order, a trial court must find clear and
convincing evidence that unlawful harassment exists and is likely to recur in
the future. (§ 527.6, subd. (i).) A reviewing court will affirm a trial court’s
finding that this burden of proof has been met if supported by substantial
evidence. (Harris v. Stampolis (2016) 248 Cal.App.4th 484, 496.)
      As stated, the appellate record does not include a reporter’s transcript
or any other record of what testimony and arguments were presented at the
hearing. Consequently, Shapouri has forfeited any claims that insufficient
evidence supports the restraining order and that N.R. failed to demonstrate a
reasonable probability that he would continue to harass her. The burden of
showing reversible error by an adequate record falls on the party challenging
the judgment or order. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574.) “[T]he
reviewing court presumes the judgment of the trial court is correct and
indulges all presumptions to support a judgment on matters as to which the
record is silent.” (Baker v. Children's Hospital Medical Center (1989) 209
Cal.App.3d 1057, 1060.) Thus, “ ‘[i]t is the duty of an appellant to provide an
adequate record to the [appellate] court establishing error. Failure to provide


                                        4
an adequate record on an issue requires that the issue be resolved against
[the] appellant.’ ” (Hotels Nevada, LLC v. L.A. Pacific Center, Inc. (2012) 203
Cal.App.4th 336, 348.)
      Where “the record on appeal consists of only a clerk's transcript and
exhibits and no error appears on the face of the record, the sufficiency of the
evidence to support the trial court’s rulings is not open to consideration by a
reviewing court; in such a case, ‘any condition of facts consistent with the
validity of the judgment will be presumed to have existed rather than one
which would defeat it.’ ” (County of Los Angeles v. Surety Ins. Co. (1984) 152
Cal.App.3d 16, 23.) If a reporter’s transcript of the hearing was not
obtainable, Shapouri could have avoided the application of this rule by
proceeding with an agreed or settled statement. (Leslie v. Roe (1974) 41
Cal.App.3d 104, 108; see Cal. Rules of Court, rules 8.134, 8.137.) That
Shapouri is representing himself on appeal does not exempt him from the
requirements of appellate practice. (Nwosu v. Uba (2004) 122 Cal.App.4th
1229, 1246-1247.) A self-represented party “ ‘is to be treated like any other
party and is entitled to the same, but no greater consideration than other
litigants and attorneys.’ ” (Id. at p. 1247.)
      We further conclude that Shapouri forfeited the arguments he raises
for the first time on appeal where an objection could have been but was not
made in the trial court. (Doers v. Golden Gate Bridge etc. Dist. (1979) 23
Cal.3d 180, 184-185, fn. 1.) These claims include that the court had a conflict
of interest, the court violated his due process rights or “punished” Shapouri,
it failed to “ask questions about hate speech, alcohol and drug abuse, or even
prostitution,” and it “illegally granted injunctive relief for [N.R.’s mother]
although she was not present, not wanting to be on the order, [and] unable to
be questioned.” As stated, we are required to presume the court carried out


                                         5
its official duties properly and that if Shapouri had raised the issues below,
the court properly addressed them. “ ‘As an aspect of the presumption that
judicial duty is properly performed [Evid. Code, § 664], we presume . . . that
the court knows and applies the correct statutory and case law [citation] and
is able to distinguish admissible from inadmissible evidence, relevant from
irrelevant facts, and to recognize those facts which properly may be
considered in the judicial decisionmaking process.’ ” (In re Marriage of
Davenport (2011) 194 Cal.App.4th 1507, 1531.) Although we could exercise
our discretion to excuse the forfeiture, we decline to do so. (See In re Wilford
J. (2005) 131 Cal.App.4th 742, 754.)
      Shapouri argues the judge “willfully and knowingly stopped [him] from
making argument [sic] on his evidence by cutting him off and using
intimidation while never asking the opposition questions.” But Shapouri
identifies no specific harm that he allegedly suffered. He identifies no
testimony, piece of evidence, or argument that he was unable to present or
challenge. An alleged error only warrants reversal if the appellant can show
the error was prejudicial. (Douglas v. Ostermeier (1991) 1 Cal.App.4th 729,
740; see People v. Esayian (2003) 112 Cal.App.4th 1031, 1042 [claim that
procedure violated due process generally requires showing of fundamental
unfairness].) Finally, even if Shapouri were able to identify some alleged
harm, we would likely be unable to evaluate it since he failed to provide us
with an adequate record of the proceeding. In short, he has not sustained his
appellate burden of demonstrating a due process violation or any other error.
      Without citation to applicable legal authority, Shapouri argues he was
“intimidated with firearm by the armed bailiff” [sic]; “proper discovery
package has been denied through the whole process [sic]”; there was a
“[f]ailure to promptly record and send out the transcripts in 30 to 60” days;


                                        6
N.R. engaged in “hate speech” against him; the restraining order was “served
illegally without proper seal and signature”; he should have been “informed
and served civil case coversheet documents prior to the hearing” because this
case is complex; N.R. did not include proof of evidence with her declaration
and thus “no proof is within the four corners, and outside the declaration
there is no lodgment of evidence within the four corners”; and N.R. violated
California Rules of Court, rule 2.1040(a)(1) by not including a transcript of an
audio recording that she submitted into evidence. “[W]e may disregard
conclusory arguments that are not supported by pertinent legal authority or
fail to disclose the reasoning by which the appellant reached the conclusions
[the appellant] wants us to adopt.” (City of Santa Maria v. Adam (2012) 211
Cal.App.4th 266, 287.) “In order to demonstrate error, an appellant must
supply the reviewing court with some cogent argument supported by legal
analysis and citation to the record.” (Id. at pp. 286-287.) Because Shapouri
has failed to provide such arguments on each of the above claims, we reject
them.
        Nor will we presume the court’s actions caused Shapouri prejudice,
which he is obligated to demonstrate. (See Cassim v. Allstate Ins. Co. (2004)
33 Cal.4th 780, 800-802; Paterno v. State of California (1999) 74 Cal.App.4th
68, 105-106 [“[O]ur duty to examine the entire cause arises when and only
when the appellant has fulfilled his duty to tender a proper prejudice
argument. Because of the need to consider the particulars of the given case,
rather than the type of error, the appellant bears the duty of spelling out in
his brief exactly how the error caused a miscarriage of justice”]; Vaughn v.
Jonas (1948) 31 Cal.2d 586, 601 [“[t]o presume in favor of error or prejudice
would be directly contrary to the policy of this state”].) As Shapouri has not




                                       7
fulfilled his duty of tendering a proper prejudice argument, we have no duty
to examine his claims further.
                                 DISPOSITION
     The order is affirmed. N.R. is awarded costs on appeal.




                                                               O’ROURKE, J.

WE CONCUR:



BENKE, Acting P. J.



HALLER, J.




                                      8